    Case 2:18-cr-00364-RGK Document 164 Filed 03/31/21 Page 1 of 2 Page ID #:1606
a


     1

     2
                                                                            FILED
     3                                                                      DISTF


     4                                                                 i►~AR 3 12021
     5

     6

     7

     s                          UNITED STATES DISTRICT COURT
     9                        CENTRAL DISTRICT OF CALIFORNIA
    10

    ii iJr1ITED STATES OF AIV~RICA,                 Case No. ~ ~' z
                                                                  ✓~7 21            ~~
    12
                              Plaintiff,
                                                   ORDER OF DETENTION AFTER
    13
                 v.                                HEARING
    14 I                                           [Fed.R.Crim.P. 32.1(A)(6);
                           o~
    15         tti ~►a~ ~aj                        18 U.S.C. § 3143(A)]

    16
                             Defendant.
    1~
    is
    19         The defendant having been arrested in this District pursuant to a warrant
                                                                        ~ ~J         ~
    20 i issued by the United States District Court for the ~~ri~'lo►   ►5~►~►`~ Ca ~~~1~t ~
    21     for alleged violations) of the terms and conditions of his/her [probation]
    22      supervised release ,and
    23                 ourt having conducted a detention hearing pursuant to Federal Rule of
    24     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
    2s           The Court finds that:
    26     A. '~~ The defendant has not met his/her burden of establishing by clear and
    27           convincing evidence that he/she is not likely to flee if released under 18
    2s          U.S.C. § 3142(b) or (c). This finding is based on
Case 2:18-cr-00364-RGK Document 164 Filed 03/31/21 Page 2 of 2 Page ID #:1607



             ~h~~ b~~ 1 r'eso~rw~,-,~a;Ju~.~ ~ ~                         ~•?t~

 2

 3

 4         andlor
 5   B. ';~        The defendant has not met his/her burden of establishing by clear and
 6         convincing evidence that he/she is not likely to pose a danger to the safety of
           any other person or the community if released under 18 U.S.C. § 3142(b) or
 s        (c). This finding is based on:     Gr~~►;K~,               ~    us
 9         ct..   c~                          c.     'a'~..
10

11

12

13        IT THEREFORE IS ORDERED that the defendant be detained pending the
14   further revocation proceedings.
15

16   Dated: 3~?i 1 ~~~
17

~8
19
                                               ALEXANDER F. MacKINNON
ao                                         UNITED STATES MAGISTRATE JUDGE
ai
as
23

24

25

26

27

28
